Citation Nr: 1535224	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received with respect to a previously denied claim for entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received with respect to a previously denied claim for entitlement to service connection for a right knee disability.

3.  Entitlement to an effective date prior to January 7, 2010 for the award of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to August 1975 and November 1985 to October 1993 with additional periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2010 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

The August 2009 RO decision denied the Veteran's petitions to reopen previously denied right and left knee disabilities.  The August 2010 RO decision granted entitlement to TDIU beginning January 7, 2010.

The issues of service connection for left and right knee disabilities and an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2006 decision, the RO denied service connection for a right knee disability.

2.  In an unappealed April 2007 decision, the RO denied service connection for a left knee disability.

3.  The evidence received since the September 2006 and April 2007 RO decisions, relates to unestablished facts necessary to substantiate the claim of service connection bilateral knee disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2006 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).

2.  The April 2007 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).

3.  The Veteran has submitted new and material evidence to reopen his claims for service connection for bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The Board concludes that the VCAA does not preclude the Board from adjudicating the petitions to reopen.  This is so because the Board is taking action favorable by reopening the claims of service connection for left and right knee disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
	
In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

A claim for service connection for bilateral knee disability was denied in a September 2006 RO decision due to a lack of nexus to service-connected diabetes.  A claim for service connection for a left knee disability was denied in an April 2007 RO decision due to a lack of nexus to service.  The Veteran did not appeal these RO decisions, nor did he submit new and material evidence within the remaining appeals period.  The September 2006 and April 2007 RO decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
The evidence of record at the time of the September 2006 and April 2007 RO decisions includes: service treatment records (STRs), inclusive of Robin Air Force Base Hospital records; Medical Center of Central Georgia records from February and December 1996; Dublin VA Medical Center (VAMC) records from October 1996 onward; SSA records; various contemporaneous statements by the Veteran; April 2006 letter by Dr. A; and August 2006 VA examination reports.  A December 2001 records request reflects that Dublin VAMC records were requested beginning September 1996. 

Since the September 2006 and April 2007 RO decisions, newly received evidence includes updated medical records and statements from the Veteran.  Notably, at the April 2015 Board hearing, the Veteran reported that he received treatment for his knees at the Dublin VAMC approximately two years after service discharge.  The Veteran is presumed credible in his report for purposes of reopening the claim.  Justus, supra.  His report of medical treatment approximately two years after separation tends to support a nexus to service and triggers VA's duty to assist to obtain these records.  It constitutes new and material evidence.  Shade, supra.; 38 C.F.R. § 3.156.  The claims for left and right knee disabilities are reopened, and they are addressed in the remand section below. 


ORDER

The petition to reopen the previously denied claims of service connection for bilateral knee disability is granted, and to this extent, the appeal is allowed.


REMAND

Additional development is needed for the reopened claims of service connection for left and right knee disability.  At the hearing, the Veteran reports that he initially received treatment at the Dublin VAMC for one knee or both knees in 1995.  The record includes a February 2002 record request from the Dublin VAMC for hypertension and diabetes treatment.  The records received in light of this request date to October 1996 and were not requested for knee treatment.  Another request to the Dublin VAMC is needed for any records pertaining to knee treatment from October 1993 to October 1996.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2). 

The April 2012 statement of the case is not of record.  Additional action is needed to associate it to the electronic record.  There is an August 2006 VA medical opinion regarding the etiology of bilateral knee disability.  It concluded that knee disability was not caused by the service-connected diabetes mellitus.  There was no discussion regarding whether knee disability was aggravated by diabetes mellitus.  

The claim for an effective date prior to January 7, 2010 for TDIU is intertwined with the above service connection claims.  The service connection claims were filed in February 2009 and their resolution may potentially impact the claim for an earlier effective date for entitlement to TDIU.  The Board will defer adjudication of this issue until the above service connection claims have been fully resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from October 1993 to October 1996 from the Dublin VAMC.   Associate them with the claims folder.  Efforts to obtain these records must continue until it is determined that the further efforts would be futile.  In the event requested records cannot be located, documentation of the search efforts must be reflected in the claims folder with notice to the Veteran and his representative.

2.  The AOJ should arrange for the claims file to be forwarded to the VA physician R.J.R., M.D., who conducted the August 2006 examination, if available, or to another VA physician for review and an addendum opinion.  The entire claims file must be made available to the examiner, including this Remand, and the report should include discussion of the Veteran's medical history as contained in the claims file.  

For each knee disability identified, the examiner should determine whether it was at least as likely as not (a 50 percent probability or greater) aggravated by his service-connected diabetes mellitus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should provide reasons for any conclusion drawn.  If the physician determines that he cannot provide an opinion without resorting to speculation, the physician must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Then, re-adjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


